               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                         No. 4:19-CV-00111-D


WILLIAM HARRIS and         )                ORDER AMENDING.SCHEDULE
PHYLLIS HARRIS,            )                AND STAYING DISCOVERY AS
                           )                TO DEFENDANT MARY JANE
         Plaintiffs,       )                VANDERBURG
                           )
vs.                        )
                           )
MARY JANE VANDERBURG,      )
DOUGLAS MATTHEW            )
GURKINS, REMCO EAST, INC., )
and MARY GRACE BISHOP,     )
                           )
         Defendants.       )
____________               )


      Based on the joint motion and stipulation of the parties, and good cause

appearing therefor, IT IS HEREBY ORDERED that the amended scheduling order

(ECF 49) and deadlines as to defendant Mary Jane Vanderburg are amended as

follows:

                    I. AMENDED SCHEDULING ORDER

      The parties will conduct discovery in this matter in accordance with the

Federal Rules of Civil Procedure. Except as modified below, the Discovery Plan

is APPROVED AND ORDERED with the following critical deadlines:

      1.     Reports from retained experts are due by March 27, 2020, and from

             rebuttal experts by April 24, 2020.




       Case 4:19-cv-00111-D Document 51 Filed 02/14/20 Page 1 of 3
      2.     All discovery shall be completed by July 24, 2020;

      3.     All potentially dispositive motions shall be filed by July 24, 2020;

             and

      4.     At least twenty days before the final pretrial conference, all parties

             shall provide to all other parties the pretrial disclosures required by

             Fed. R. Civ. P. 26(a)(3). Ten days before the pretrial conference, any

             party may designate and serve any objections to the disclosures. The

             parties' Rule 26(a)(3) disclosures and objections shall be incorporated

             into the final pretrial order. The pretrial order shall be submitted to

             the court five business days prior to the pretrial conference.

      5.     The matter will be set for trial by separate order.

      Any party who makes an appearance after this scheduling order has been

entered shall be required to confer with opposing counsel within twenty days after

the party's appearance in the case. Such party will be bound by the discovery

provisions contained in this order unless the party petitions the court by motion to

amend this order.

      In addition, motions to join additional parties and to amend pleadings must

be made promptly after the information giving rise to the motion becomes known

to the party or counsel. Any such motion filed after December 20, 2019, must meet .

                                          -2-




       Case 4:19-cv-00111-D Document 51 Filed 02/14/20 Page 2 of 3
the standards of Fed. R. Civ. P. 15 and 16.

      Finally, the parties are reminded that, on request, this court will assist with

settlement negotiations or other ADR such as summary jury trial by making

available a judge other than the trial judge to explore possibilities.

          II. STAY RE DEFENDANT MARY JANE VANDERBURG

      Any response to discovery or litigation by defendant Mary Jane Vanderburg

is hereby stayed until March 12, 2020.

      SO ORDERED. This l4- day of February 2020.




                                                J     S C. DEVER III
                                                United States District Judge




                                          -3-




       Case 4:19-cv-00111-D Document 51 Filed 02/14/20 Page 3 of 3
